Judgment unanimously reversed on the law, writ sustained, and relator remanded to the custody of the Sheriff of Dutchess County for resentenee in Dutchess County Court after compliance with section 480 of the Code of Criminal Procedure. Memorandum: The question addressed to the defendant by the court immediately following a plea for leniency by defendant’s attorney, “ Is there anything you want to say to me, Mr. Withridge, before I sentence you? ” did not constitute compliance with section 480 of the Code of Criminal Procedure. (See People ex rel. Miller v. Martin, 1 N Y 2d 406.) (Appeal from judgment of Cayuga County Court, dismissing writ of habeas corpus.) Present — Goldman, P. J., Marsh, Gabrielli, Moule and Bastow, JJ.